Exhibit 10.1

 

SETTLEMENT AGREEMENT

 

Lake Ozark Construction Industries, Inc. (“LOCI”), Everett Holding Company, Inc.
(“Everett”), and Golf Trust of America, L.P. (“Golf Trust”) enter into this
Settlement Agreement (“Agreement”) as of September 5, 2008.  In addition to the
issues addressed in this Agreement, Golf Trust, LOCI, and Everett warrant that
they are not aware of any current claims they or others may have against each
other, and each of them agrees to release the other from any claims whether
known or unknown at this time.

 

1.                                       Golf Trust, in consideration of LOCI’s
and Everett’s agreements set forth in paragraph 2 below, agrees as follows:

 

(a)                                  Golf Trust shall pay or cause to be paid to
LOCI and Everett $140,000.00.

(b)                                 Golf Trust shall, not later than ten days
after receipt of written proof of both the dismissal referred to in subparagraph
2(a) below and the acknowledgment referred to in subparagraph 2(b) below,
dismiss with prejudice Golf Trust’s Cross-Claim in the case pending in Circuit
Court of Miller County, Missouri, styled and numbered Lake Ozark Construction
Industries, Inc. and Everett Holding Company, Inc. v. Osage Land Company,
L.L.C., et al, Case No. CV599-366CC (“Case No. CV599-366CC”), each party to bear
its own costs and attorney fees.

 

2.                                       LOCI and Everett, in consideration of
Golf Trust’s agreements set forth in paragraph 1 above, agree as follows:

 

(a)                                  LOCI and Everett shall, not later than ten
days after receipt of the payment provided for in subparagraph 1(a) above,
dismiss with prejudice all counts of LOCI’s and Everett’s Third Amended Petition
in Case No. CV599-366CC, each party to bear its own costs and attorney fees.

 

(b)                                 LOCI and Everett shall, not later than ten
days after receipt of the payment provided for in subparagraph 1(a) above, file
with the Clerk of the Circuit Court of Miller County, Missouri, and
acknowledgment of complete satisfaction, in accordance with RSMo 429.120, of the
mechanic’s lien in the principal amount of $1,276,122.58 that LOCI and Everett
filed on May 27, 1999, with the Clerk of the Circuit Court of Miller County.

 

--------------------------------------------------------------------------------


 

3.                                       LOCI, Everett, and Golf Trust agree
that no promise or agreement not expressed in this Agreement has been made, that
this Agreement is not executed in reliance upon any statement or representation
made by LOCI, Everett, or Golf Trust or any representative or agent of any of
them concerning any thing or matter, and that the terms of this Agreement are
contractual and not mere recitals and are binding upon LOCI, Everett, and Golf
Trust and their successors and assigns.

 

4.                                       This Agreement may be executed in any
one or more counterparts, each of which shall be deemed an original and all of
which together shall constitute one and the same document.

 

 

 

 

Lake Ozark Construction Company, Inc.

 

 

 

 

 

  /s/ Eldon Eikenbary

 

 

By:

 

Eldon Eikenbary

 

 

Title:

 

Assistant Secretary

 

 

 

 

 

 

 

 

Everett Holding Company, Inc.

 

 

 

 

 

 

 

 

/s/ Eldon Eikenbary

 

 

By:

 

Eldon Eikenbary

 

 

Title:

 

Assistant Secretary

 

 

 

 

 

 

 

 

Golf Trust of America, L.P.

 

 

 

 

 

 

 

 

/s/ Michael C. Pearce

 

 

By:

 

Michael C. Pearce

 

 

Title:

 

President and Chief Executive Officer

 

--------------------------------------------------------------------------------